DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-10 are objected to because of the following informalities:  “The medium” in line 1 of claims 7-10 should be –the non-transitory computer-readable storage medium--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0365875 A1 to Yildiz et al.
As to claim 1, Yildiz discloses a display system comprising:

a pupil engine to identify a pupil size property (Fig. 5, paragraph 0035, where controller (300) identifies pupil size properties); and
an adjuster engine to:
identify an adjustment to the brightness range based on the pupil size property; and
modify a display property based on the identified adjustment to the brightness range (Fig. 4 and 5, paragraphs 0040-0042, where in step (403) a pupil diameter is determined and in step (404) the brightness of the display surface (301) and/or the backlight (302) is adjusted).
As to claim 2, Yildiz discloses the display system, wherein the pupil engine is to:
monitor an attribute of a pupil during changes of brightness of a display (Fig. 4, paragraph 0040, where in steps (402, 403) the change in the pupil diameter is determined); and
determine a modified bound of the brightness range based on a degree of changes to the attribute of the pupil (Fig. 4, paragraphs 0040-0042, where in step (404) the brightness of the display surface (301) and/or backlight (302) is modified based on the change in pupil diameter).
As to claim 3, Yildiz discloses the display system, wherein the adjuster engine is to:

As to claim 4, Yildiz discloses the display system, comprising:
a pupillometry tracker engine to measure pupil size (Fig. 5, paragraph 0035, where the controller (300) measures pupil size based on the information gathered from inward-facing camera (201)); and
a calibration engine to:
modulate a backlight of a display until the pupillometry tracker engine measures no further contraction of the pupil (Fig. 4, paragraphs 0039-0042, where the backlight (302) is adjusted in step (404) once the change in pupil diameter measurement is complete in steps (401-403));
update a user profile with a degree of the pupil size property based on pupillometry data observed during the modulation (Fig. 3 and 4, paragraph 0039, where memory (304) stores a comfortable range of pupil sizes for a user in a particular environment or situation); and
set the backlight level corresponding to when no further contraction of the pupil occurs as a threshold reference corresponding to the brightness range (Fig. 4 and 8, paragraphs 0039-0042 and 0052-0062, where the backlight (302) is set according to a threshold level (800)).
	As to claim 5, Yildiz discloses the display system, wherein:
the brightness engine is to:

cause an indicator to activate in response to the content being adjusted to maintain the display property within the identified brightness range (Fig. 3 and 6, paragraphs 0048-0049, where in steps (603-608) the brightness of the display panel (301) and backlight (302) are adjusted to maintain the display within a brightness range).
	As to claim 6, Yildiz discloses a non-transitory computer-readable storage medium comprising a set of instructions executable by a processor resource to:
identify a brightness level threshold to maintain a display brightness level within a range corresponding to a tolerance of pupil constriction (Fig. 8, paragraphs 0052-0062, where the brightness of the display surface (301) and backlight (302) in relation to pupil size are determined by the thresholds shown in the figure); and
cause adjustment of a display property when the display brightness level is expected to cause a degree of constriction outside of bounds of the tolerance of pupil constriction (Fig. 4, paragraphs 0040-0042, where in blocks (403, 404) the brightness of the display surface (301) and/or backlight (302) are adjusted based on the change in pupil size).
As to claim 7, Yildiz discloses the medium, wherein the set of instructions is executable by the processor resource to:
calibrate the range of brightness of a user; and

	As to claim 8, Yildiz discloses the medium, wherein the set of instructions is executable by the processor resource to:
monitor pupil size of an eye (Fig. 3 and 4, paragraphs 0039-0043, where the pupil size is monitored in steps (401-403)); and
increase backlight output in a feedback loop until a pupil diameter is sufficiently constant (Fig. 3 and 4, paragraphs 0039-0043, where the backlight (302) is adjusted in step (404) and the method (400) is a feedback loop).
As to claim 9, Yildiz discloses the medium, wherein the set of instructions is executable by the processor resource to:
generate a brightness range corresponding to a range of dilation of an eye less than maximum dilation of the eye, the brightness range including a bound corresponding to an identified pupil constriction limit (Fig. 8, paragraphs 0052-0062, where the brightness of the display surface (301) and backlight (302) in relation to pupil size are determined by the thresholds shown in the figure); and
map display elements corresponding to displayable content to the brightness range (Fig. 3, paragraph 0033, where the display surface (301) includes light-emitting diodes and the brightness of each diode may be adjusted).
As to claim 10, Yildiz discloses the medium, wherein the set of instructions is executable by the processor resource to:

operate the display elements within the brightness range based on the mapping of the analyzed event data and analyzed color data to within the brightness range (Fig. 4, paragraph 0040, where in step (404) the color scheme and brightness of the display surface (301) may be adjusted).
As to claim 11, Yildiz discloses limitations similar to claim 6.
As to claim 12, Yildiz discloses the method, comprising:
mapping brightest content of the identified content data to an upper limit of the brightness range (Fig. 8, paragraphs 0052-0062, where the brightness ranges of display surface (301) and backlight (302) are determined by the thresholds shown in the figure).
As to claim 13, Yildiz discloses the method, comprising:
modulating an overall brightness level of the display (Fig. 3 and 4, paragraphs 0039-0043, where in step (404) the brightness of display surface (301) and/or backlight (302) are adjusted);
monitoring pupil size of an eye of a user during the modulating, the modulating including increasing the overall brightness level of the display until the pupil size remains sufficiently constant (Fig. 3 and 4, paragraphs 0039-0043, where in steps (401-403) the pupil size is monitored and the brightness is adjusted accordingly in step (404) and the process is repeated until the pupil size is constant); and
storing data corresponding to the monitored pupil size during the modulating in a user profile (Fig. 3 and 4, paragraph 0039, where memory (304) stores a comfortable range of pupil sizes for a user in a particular environment or situation).
claim 14, Yildiz discloses the method, comprising:
identifying a content brightness range of content to be displayed (Fig. 6, paragraphs 0048-0049, where the content brightness is determined in step (604));
mapping a brightness level of content to be displayed from the content brightness range to within the identified user brightness range, the identified user brightness range being smaller than the content brightness range (Fig. 6 and 8, paragraphs 0048-0049, where in step (605) a mapping of brightness level is determined based on the chart (800)); and
shifting the brightness level of content to be displayed towards a bound corresponding to the maximum constriction of the pupil (Fig. 6 and 8, paragraphs 0048-0049, where in step (608) the brightness is shifted).
As to claim 15, Yildiz discloses the method, comprising:
16WO 2020/219063PCT/US2019/029269identifying an exception factor and display event; and
according to the identified exception factor,
modifying the user brightness range, to a degree corresponding to the exception factor, for content associated with the display event, or
displaying content at an original brightness level associated with the display event (Fig. 4, paragraphs 0039-0043, where in step (403) if it is determined the pupil size has not changed, the brightness is unchanged).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627